Title: To Thomas Jefferson from David Humphreys, 11 February 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 11 Feb. 1792. Since his last of 1 Feb. it has become a matter of public knowledge here that the Queen has been “so afflicted with disease of body and disorder of mind as to render her totally incompetent to the discharge of the ordinary functions of government.” She returned from Salvaterra to Lisbon a little over a week ago and the diplomatic corps attended at the palace the next day to inquire about her health. The diplomatic corps did not see her then and has since gone to the palace daily without learning anything significant about her condition from official sources.—After careful investigation “I conclude Her Majesty’s Malady is the result of a relaxation of the nervous system and religious melancholly. She suffers from a depression of spirits, often bordering on despair. In her delirium which has not been accompanied with signs of rage, except against herself, She sometimes continues shreiking for a considerable period, and expects to be eternally miserable, for having exercised a government, with the duties of which she was unacquainted.” She has also fallen prey to superstitious fears instilled in her by her confessor of which certain religious figures seek to take advantage. Before leaving Salvaterra she ordered the religious order now at Mafra to prepare to make way for the Franciscans, who had been displaced by the Marquis de Pombal. At present she cannot endure the sight of her confessor.—Dr. Willis has been sent for, women accustomed to treat maniacs have attended the Queen, consultations by twenty physicians are held daily, and prayers for the restoration of her health are offered continually in the churches. Meanwhile the ministers are put in an awkward and embarrassing position since, in an absolute government, even the most minute act is done in the name of the sovereign. The Prince of Brazil has behaved correctly throughout the crisis and everyone expects him to assume the office of regent. This measure is said to have been proposed by the ministry and the official instruments are reportedly ready for the Queen’s signature during her first lucid moment. If the Queen had died, there would have been great changes in the government, but in the present situation most ministers will probably remain in office and change will be gradual.—He just conversed with the Duke of Alafoñes, who is a more dependable source of information than the royal chamberlain. “I fear there is little reason to expect her recovery. Among other things he told me, he went to the Palace twice a day, to have verbal communications with the Prince, ‘as there is no Minister who can now say the Queen orders.’”
        